Title: To Thomas Jefferson from David Fergusson, 10 August 1801
From: Fergusson, David
To: Jefferson, Thomas


Baltimore Monday 10th. August 1801.
With regard to the tittle of addressing you, I am from the wood of diffidence at a loss—but I hope the plain apology—will plead & operate as an excuse, unto a Mind impress’d with just sentiments of Honour, and susceptible of the tender feelings of humanity—.
Fraught with an ardency, unto a Country, from which I have participated, it’s friendship & favor, I shou’d be wanting in my small scale of ability & penetration—not to aid it’s movement—from the most hospitable breath of a Heart, bent fully upon the agrandizement—of it’s Strengths, it’s Morality, it’s happiness—, it’s quite, it’s tranquility—from that spring, my intention springs—and as far as the mind can suggest—or the liabillity of the Heart to bestow—I shall endeavour to express a few words—which appears to my mind & feeling—(& which I’ve seen wh. disgust).
Upon the last session of Congress, I wrote about 3 Years ago, about Taxes & a general list I sent—to J. Adams then Predt. under the tittle of 7. Friends—Mr. Wolcott, I wrote at the same time under my real name—not wishing to be Known as a publick writter—I write this, to take the liberty, to ask you the favour of Your Time—in reading a paquett of Taxes for the approaching Assembly of Congress—which appear to be salutary & in their operation, will be light—& can’t admit of any wry thought, or useless grumbling, (common phrase).
A list of the Taxes, which I shall send on—with my remarks—about the offspring of their utillity—I shall direct to you at the City of Washington—& I expect to be their in a few days—where, perhaps I may have the Honour to see thee—my name I subscribe to this & unto the Inclosure—with the papers thus Seven Friends.—
I have been troubled with the Rheumatism & just from the south—in Carolina—I live at the Eastern Shore of Virginia—& have been in the Country 31 Years—(Scotch). Annexed I quote a list of The Taxes & wherever this finds thee—I wish you every happiness—which your goodness of Heart is able to afford—& alongst with the aid of the Supreme Being, the Heart of the Land & the Bosom of the Sea, is able to bestow. And under the hope—that what I have aimed at to express, may meet the approbation—of a Mind which I have before expressed is the wish of one, who is with a high Esteem, not to be refused, & not less with High Regard
David Fergusson
